        Case 1:19-cv-01598-CC Document 52 Filed 12/06/19 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

JARED BATTERMAN,                 )
                                 )
             Plaintiff,          )             Civil Action No.
                                 )
v.                               )             1:19-cv-1598-CC-JFK
                                 )
BR CARROLL GLENRIDGE,            )
LLC, et al.,                     )
                                 )
             Defendants.         )
_________________________________)

        STIPULATION OF DISMISSAL WITH PREJUDICE AS TO
                 BR CARROLL GLENRIDGE, LLC

      COME NOW Jared Batterman and BR Carroll Glenridge, LLC, and

Pursuant to Fed. R. Civ. P. 41(a)(1)(ii), stipulate and agree to the dismissal of this

case with prejudice as to BR Carroll Glenridge, LLC. The parties further stipulate

and agree to the dismissal of BR Carroll Glenridge, LLC's counterclaim with

prejudice. Each party will bear their own costs and attorneys’ fees.



Dated: December 6, 2019.

                                                /s/ Orion G. Webb
                                               Orion G. Webb
                                               Georgia Bar No. 479611
                                               Smith Welch Webb & White, LLC
                                               280 Country Club Drive #300
                                               Stockbridge, Georgia 30281
                                               (770) 389-4864 (telephone)

                                         -1-
Case 1:19-cv-01598-CC Document 52 Filed 12/06/19 Page 2 of 3




                                  owebb@smithwelchlaw.com
                                  Attorney for Plaintiff
                                   /s/ Molly L. Moyer
                                  Molly L. Moyer
                                  Georgia Bar No. 987498
                                  Wood, Smith, Henning & Berman
                                  LLP
                                  (470) 552-1151 (telephone)
                                  mmoyer@wshblaw.com
                                  Attorney for BR Carroll Glenridge,
                                  LLC




                            -2-
         Case 1:19-cv-01598-CC Document 52 Filed 12/06/19 Page 3 of 3




                          CERTIFICATE OF SERVICE

      This is to certify that on this day, I electronically filed STIPULATION OF

DISMISSAL WITH PREJUDICE AS TO BR CARROLL GLENRIDGE, LLC

with the Clerk of Court using the CM/ECF system, which will automatically send

email notification of such filing to attorneys of record.

                                                /s/ Orion G. Webb
                                                Orion G. Webb
                                                Georgia Bar No. 479611
                                                Smith Welch Webb & White, LLC
                                                280 Country Club Drive #300
                                                Stockbridge, Georgia 30281
                                                (770) 389-4864 (telephone)
                                                (770) 389-5193 (facsimile)
                                                owebb@smithwelchlaw.com
                                                Attorney for Plaintiff


      CERTIFICATION OF COMPLIANCE WITH LOCAL RULE 5.1

      Plaintiff’s counsel hereby certifies that this pleading has been prepared with

one of the font and point selections approved by the Court in L.R. 5.1.


                                 SMITH, WELCH, WEBB & WHITE, LLC

                                 /s/ Orion G. Webb
                                 Orion G. Webb




                                          -3-
